DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-13, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the numeric ranking value" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term is related or not to the previously introduced term “a raking numerical value”.  For examination purposes the claim is interpreted as best understood.
Claim 1 recites the limitation "the subject property" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term is related or not to the previously introduced term “a subject real estate property”. For examination purposes the claim is interpreted as best understood.
Claim 1 recites the limitation "the numeric ranking value from the at least one location based word” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how the system is able to perform such a determination of a feedback value since no “numeric ranking value from the at least one location based word” is being properly introduced.  The claim lacks antecedent basis for an association or any other determination related to a numeric ranking value and the location based word.  It is unclear how the system is able to perform such a determination if there is no relationship between a numeric ranking value and a location based word.  For these reasons, it is not possible to apply art properly. 
Claim 17 recites the limitation "the electronic key box" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis makes the claim indefinite, since it is unclear which one of the multitude of electronic key boxes is in communication with the electronic key server or if this “electronic key box” is independent and unrelated to the previously introduced “multitude of electronic key boxes”. For examination purposes the claim is interpreted as best understood.
Claim 17 recites the limitation "the buyers stored in the buyer storage system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is unclear since the buyer storage system includes a database that stores feedback from buyers, however the claim does not recite that any other information is stored.  It is unclear if Applicant refers to “buyer’s feedback” or any other buyer related information not recited in the claims.  It is further unclear how the system determines a set of comparable buyers since no data, other than buyer feedback is stored within the system.  This is, there is no identification data related to the buyers being recited in the claim such that the system is able to determine a set of comparable buyers. For examination purposes the claim is interpreted as best understood.
Claim 17 recites the term “the database” in line 17.  However it is unclear if this database is related to the “database” as introduced on line 8 or the “database” as introduced on line 15. For examination purposes the claim is interpreted as best understood.
Claim 17 recites the limitation "the subject property" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term is related or not to the previously introduced term “a subject real estate property”. For examination purposes the claim is interpreted as best understood.
Claim 17 recites the limitation "the numeric ranking value from the at least one location based word” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how the system is able to perform such a determination of a feedback value since no “numeric ranking value from the at least one location based word” is being properly introduced.  The claim lacks antecedent basis for an association or any other determination related to a numeric ranking value and the location based word.  It is unclear how the system is able to perform such a determination if there is no relationship between a numeric ranking value and a location based word.  For this reason, it is not possible to apply art properly. 
Claim 17 recites the limitation "the numeric ranking value from the at least one location based word” in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the term is related or not to the previously introduced “associated numeric value of each of the multiple of clarifying words. For examination purposes the claim is interpreted as best understood.
Claim 18 recites the term “the database” in line 2.  However it is unclear if this database is related to the “database” as introduced on line 8 or the “database” as introduced on line 15 of independent claim 17, from which claim depends. For examination purposes the claim is interpreted as best understood.
Claim 21 recites the limitation "the clarifying words" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 22 recites the limitation "the clarifying words" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 22 recites the limitation "the location based words" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 23 recites the limitation "the clarifying words" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Claim 23 recites the limitation "the location based words" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is interpreted as best understood.
Regarding claim 24, the phrase "may also be identified" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the claim is interpreted as best understood.
Claims 23 and 24 recite the term “and/or” however it is unclear if the method requires one or both options in order to function. For examination purposes the claim is interpreted as best understood.



 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, 12-13, 16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 3-9, 12-13, 16, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 3-9, 12-13, 16 are directed towards a method (i.e., process). However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
receiving narrative feedback data for a subject real estate property received by a microphone of a handheld device; and
converting the narrative feedback data for the subject real estate property to a numeric value in response to at least one location based word and at least one clarifying word proximate to the location based word, the converting the narrative feedback data comprises: 
scanning the narrative feedback data for the at least one location based word from a database via a semantic engine; 
scanning the narrative feedback data for the at least one clarifying word from the database via the semantic engine; and 
associating the clarifying word with a ranking numerical value utilizing a database in communication with the handheld device, the handheld device accessing the numeric ranking value during the converting; 
determining a feedback value for the subject property from the numeric ranking value from the at least one location based word and the numeric ranking value of the at least one clarifying word.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises mental processes.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented method, one or more computer-readable storage media collectively storing computer-executable instructions that, when executed by one or more computer systems, configure the one or more computer systems to collectively perform operations, a computing device comprising a memory configured to store computer-executable instructions and a processor in communication with the memory configured to execute the computer-executable instructions, and a computing device of a user in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system as being comprised of generic components and computing devices connected via one or more networks [0049]   With reference to FIG. 2, each handheld device 28, 30, 32, generally includes a handheld device antenna 60, a handheld device transceiver 62, a handheld device processor 64, a handheld device memory 66, a GPS module 68, an input device 70, a display 72, and a handheld device power supply 74. The handheld device processor 64 may be any type of microprocessor having desired performance characteristics. The handheld device memory 66 may include any type of computer readable medium that stores the data and executable instructions described herein below. The executable instructions may be stored or organized in any manner and at any level of abstraction, such as in connection with one or more applications, processes, routines, procedures, methods, etc. The handheld device transceiver 62 is a transceiver of a type corresponding to the transceiver 62 and the handheld device antenna 60 is a corresponding antenna. [0050]   With reference to FIG. 3, a method 200 for operation of the system 10 is disclosed in terms of functional block diagrams. The functions are programmed software routines capable of execution in various microprocessor based electronics control embodiments and represented herein as block diagrams. [0058]   With reference to FIG. 7, a method 600 for providing feedback via the real estate feedback application 500 from the perspective of the buyer "B" is disclosed in terms of functional block diagrams. The functions are programmed software routines and executable instructions capable of execution in various microprocessor based electronics control embodiments and represented herein as block diagrams.
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 3 and 9 merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea of receiving data and converting (reformat) the data. The claims do not add anything beyond the abstract idea.
	Claims 4, and 12  merely further embellishes the abstract idea as related to repeating the abstract idea. The claim does not add anything beyond the abstract idea.
	Claims 5-8, 15-16, and 21-24 merely further embellish the abstract idea as related to performing a basic mathematical operation using generic computer elements. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1, 3-9, 12-13, 16 and 21-24 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-11, 15-14, 16 and 21-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashyap (US 8,949,243) in view of Brondstetter (US 10,580,010).

Regarding claim 1, Kashyap discloses a method for processing feedback for a real estate property, comprising:
receiving narrative feedback data for a subject real estate property (abstract: At least one user review with textual information relating to the item is collected., (6) According to at least one embodiment, a computer-implemented method to determine a rating of an item is described. At least one user review with textual information relating to the item is collected. (17) While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like., (22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (23) FIG. 2 is a block diagram illustrating one example of a user review 104-a. The review 104-a may be an example of the user reviews 104 illustrated in FIG. 1. In one configuration, the review 104 may include a user rating 202 and textual information 204. The user rating 202 may be a numerical (or some other indicator) to represent the score given to an item by the user. For example, the user rating 202 may be based on a 5-star rating scale. The user of the item may rate the item as a 4-star item. As a result, the user rating 202 may be "4-stars". The textual information 204 may represent free form text that the user entered about the item. For example, the textual information 204 may include sentences similar to "This is a great application. It is very easy to use and has great graphics. The application, however, uses a large amount of battery power to execute". (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information.); and
converting the narrative feedback data for the subject real estate property to a numeric value in response to at least one location based word and at least one clarifying word proximate to the location based word ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars., (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1., (36) In one example, the identified feature descriptors and words may be stored in the word sense database 114 along with their respective scores and domain assignment (if any). FIG. 5 illustrates one example of a word sense database 114-a, which may be an example of the database 114 of FIG. 1. The database 114-a may include a list of words 116-a and a list of feature descriptors 118-a. The list of words 116-a may include one or more words 502. Each word 502 may be associated with a rating 506, and possibly a domain 504. For example, one of the words 502 may be "unstable" and the rating 506 may be a low rating. The domain 504 may be "performance" for this particular word. Another word 502 may be "easy" and the rating 506 may be a high rating. The domain 504 may be "ease of use" for this word. Similarly, the list of feature descriptors 118-a may include one or more identified feature descriptors 508, an assigned rating 506, and possibly an assigned domain 504, as described above. (40) The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like. (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (47) At block 810, the opinion score for the at least one sentence may be aggregated with an opinion score calculated for additional sentences of the textual information. At block 812, an overall score for the item may be determined based on the aggregated opinion scores of the sentences of the textual information. At block 814, a domain assigned to the at least one sentence of the textual information may be identified. For example, a word or words of the sentence may be assigned a certain domain based on domain data stored in the database 114. The sentence may be assigned a domain based upon the domain assigned to words within the sentence.);
the converting the narrative feedback data comprises scanning the narrative feedback data for the at least one location word from a database via a semantic engine ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like. (56) Many other devices or subsystems (not shown) may be connected in a similar manner (e.g., document scanners, digital cameras and so on). Conversely, all of the devices shown in FIG. 10 need not be present to practice the present systems and methods. The devices and subsystems can be interconnected in different ways from that shown in FIG. 10. );
scanning the narrative feedback data for the at least one clarifying word from the database via the semantic engine ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like. (56) Many other devices or subsystems (not shown) may be connected in a similar manner (e.g., document scanners, digital cameras and so on). Conversely, all of the devices shown in FIG. 10 need not be present to practice the present systems and methods. The devices and subsystems can be interconnected in different ways from that shown in FIG. 10. ); and
associating the clarifying word with a ranking numerical value utilizing a database in communication with the handheld device, the handheld device accessing the ranking value during the converting ( (7) In one embodiment, a domain may be assigned to the at least one sentence. The domain may represent a certain attribute of the item. The rating of the at least one sentence assigned to a domain may be aggregated with ratings of additional sentences assigned to the domain. The additional sentences may be included in textual information of additional user reviews of the item. A rating for the domain of the item may be calculated based on the aggregated ratings of sentences assigned to the domain. (8) In one example, one or more feature descriptors may be identified in the textual information of the user review. The feature descriptors may include a noun and an adjective. (9) The calculation of the rating for the at least one sentence may include accessing a database to determine a rating for one or more words in the at least one sentence, aggregating the ratings for the one or more words in the at least one sentence, and calculating the rating of the at least one sentence based on the aggregated ratings for the one or more words. (10) In one embodiment, a database may be created. Creating the database may include collecting a plurality of user reviews with textual information relating to the item, identifying a feature descriptor from at least one of the plurality of user reviews, assigning a rating to the feature descriptor, and storing the feature descriptor and the assigned rating the database. In one configuration, assigning the rating may include calculating a frequency of occurrence of the feature descriptor in the textual information of the plurality of user reviews, obtaining a user assigned rating for each of the user reviews that comprise the feature descriptor, and calculating the rating for the feature descriptor based on the calculated frequency of occurrence and the user assigned rating. (11) A computing device configured to determine a rating of an item is also described. The device may include a processor and memory in electronic communication with the processor. The device may further include a ratings module stored in the memory and executable by the processor. The ratings module may be configured to collect at least one user review with textual information relating to the item, calculate a rating for at least one sentence of the textual information, and determine an overall rating for the item based on the calculated rating for the at least one sentence of the textual information. (12) A computer-program product for determining a rating of an item is also described. The computer-program product may include a non-transitory computer-readable medium having instructions thereon. The instructions may include code programmed to collect at least one user review with textual information relating to the item, code programmed to calculate a rating for at least one sentence of the textual information, and code programmed to determine an overall rating for the item based on the calculated rating for the at least one sentence of the textual information. (20) FIG. 1 is a block diagram illustrating one embodiment of an environment 100 in which the present systems and methods may be implemented. In one example, a web server 102 may communicate with a rating server 108 across a network 106 connection. The web server 102 may host a number of user reviews 104. The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application. The reviews 104 may be stored in connection with an online platform that offers mobile applications for purchase, such as the Apple App Store, Google Marketplace, and the like. (21) The rating server 108 may download one or more reviews 104 and determine a rating for the mobile application associated with the reviews 104. The rating server 108 may include an opinion engine 110 and a rating module 112. The opinion engine 110 may determine a score for certain aspects of the user reviews 104. The opinion engine 110 may be a computational engine that executes the functions of the rating module 112 to determine an overall score for the mobile application as well as a score for separate domains of the mobile application. For example, the rating module 112 may determine a score for the ease of use of the mobile application, the battery consumption rate of the application, the performance of the application, the security of the mobile application, and the like. Details regarding the opinion engine 110 and the rating module 112 will be described below. (22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. );
Kashyap does not explicitly disclose:
receiving a narrative feedback by a microphone of a handheld device.
However Brondstetter,  which likewise relates to receiving reviewees from products.  Specifically receiving narrative reviews via a microphone ( [044] Those skilled in the art, in light of the present teachings, will recognize that collecting the original reviews does not require technology, but technology may facilitate the collection of original reviews, analyze and calculate the original reviews, and distribute the results. In some embodiments, the original reviews may be collected through a live voice telephone survey, Interactive Voice Recording (IVR), and Short Code Messaging Service (SMS) response. The results of the surveys may be manually or automatically input into a database or database server., (36)  More generally, a “client” or “server” computing system or device may comprise any combination of hardware or software that can interact in the manners described, including (without limitation) desktop or other computers, database, database server notebooks, network devices, PDAs, tablets, mobile phones, electronic organizers, Internet appliances, television-based systems (e.g., game systems, set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication and computing capabilities. (37) Those skilled in the art, in light of the present teachings, will recognize that methods to initiate and collect the follow-up information and then to calculate the post concern resolution value may include, without limitation, email, Live Voice Phone Call, Short-Code Messaging Service (SMS), Interactive Voice Recording IVR, (40) FIG. 1 illustrates an exemplary flowchart that illustrates a process for the system and method for measuring concern resolution efficacy 100, in accordance with an embodiment of the present invention. In the present embodiment, the process begins with an initial step 102 where the business may set a threshold of concern standard for the business. The business may decide what acceptable consumer satisfaction and dissatisfaction rating is. Those skilled in the art, in light of the present teachings will recognize that a cost and return analysis factor plays into the business decision of what level of consumer satisfaction is not acceptable, and how many resources the company may spend on concern resolution efficacy. A second step 104 involves the consumer purchasing the product or service from the business. The business recording the purchase into a point of sale device occurs in step 106. Next, in step 108, requesting a review or rating of the product or service occurs by the business. In step 110, the consumer responds by completing a review through numerous possible media, including without limitation, email, telephone, and survey card. If the review is below the threshold set by the business in step 102, the next step 112 involves the business contacting the consumer to resolve the problem. Necessary steps may be employed by the business to address the consumer concern. Also, the business may elucidate terms and conditions of the transaction in issue to verify that there truly was a problem, and not merely a misunderstanding. In step 114, the business continues the concern resolution efficacy by appending comments to the original review. In step 116, the business receives feedback on the concern resolution efficacy efforts by requesting feedback from the consumer in the form of a follow up review. The consumer concedes to the request by completing the follow up review in step 118. The follow up review may be completed through numerous media, including without limitation, email, telephone, and survey card. In step 120, the completed follow up review is compared with the initial review and may be presented as a Rescore. ) 
Therefore, it would have been obvious to one of ordinary skill in the art to include a microphone of a handheld device as a mean of collecting data since one of ordinary skill in the art can recognize that such mean of collecting data is well-known in the art and improving the system such that it allows receiving data from a microphone of a handheld device would yield predictable results such as improving user interaction by facilitating input of data.

Regarding claim 3, Kashyap discloses:
wherein the converting the narrative feedback data for the subject real estate property is performed with a subsystem with which a real estate feedback application on the handheld device is in communication ((24) FIG. 3 is a block diagram illustrating one configuration of a rating module 112-a that may implement the present systems and methods. The module 112-a may be an example of the rating module 112 of FIG. 1. In one example, the rating module 112-a may include a word sense database creation module 302. The creation module 302 may create a database, such as the word sense database 114. The creation module 302 may further train the rating module 112-a to determine an overall rating for a mobile application as well as a rating for different domains of the application based on the data stored in the created database 114. (25) The rating module 112-a may also include a review scoring module 304. The module 304 may determine the overall and domain ratings for an application. In one configuration, the review scoring module 304 may be trained by the word sense database creation module 302. Details regarding the rating module 112-a will be described below. (26) FIG. 4 is a block diagram illustrating one example of a rating module 112-a, which may be an example of the rating module 112 of FIG. 1 or 3. The module 112-a may include a word sense database creation module 302-a that may be implemented to build the database 114. In one embodiment, the module 302-a may include a review collection module 402, a review preprocessing module 404, and a word sense scoring module 406. The review collection module 402 may communicate with a server hosting user reviews, such as the host server 102. The collection module 402 may retrieve reviews for a number of different mobile applications from websites that host such reviews. The collection module 402 may also collect user reviews via a search for reviews for a particular mobile application when a user enters the name of the mobile application. The collection module 402 may collect user reviews from online platforms that store such reviews, for example, but not limited to, Apple App Store, Google Marketplace, Amazon, and the like. (27) When the user reviews have been collected, the review preprocessing module 404 may perform certain actions on each review. For example, Hyper-Text Markup Language (HTML) tags may be removed from the textual information of each collected user review. Further, HTML codes that represent symbols may be decoded. For example, the HTML code "&#36" included in the textual information may be decoded by the preprocessing module 404 to the symbol "$". The module 404 may also perform a spell check for spelling errors within the textual information section of each user review. User reviews that include a certain number of spelling errors may be discarded by the rating module 112-a. In addition, user reviews that do not include textual information may also be discarded. ).
Regarding claim 4, Kashyap discloses:
wherein the converting the narrative feedback data for the subject real estate property is individually performed for each of a multiple of locations in the subject real estate property via a database that stores a multiple of the clarifying words and an associated value of each of the multiple of clarifying words ( (17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. (46) At block 802, at least one user review with textual information relating to an item may be collected. For example, the ratings module 112 may crawl one or more websites that host user reviews of items. At block 804, a part of speech tagging technique may be performed on at least one word within the textual information. For example, the technique may tag each verb, adjective, adverb, etc. in the textual information. At block 806, the textual information may be parsed into at least one sentence. At block 808, an opinion score for the at least one sentence of the textual information may be calculated. For example, the words in the at least one sentence may be assigned a rating based on ratings stored in the word sense database 114. The ratings for individual words may be aggregated to calculate a rating for the sentence. (47) At block 810, the opinion score for the at least one sentence may be aggregated with an opinion score calculated for additional sentences of the textual information. At block 812, an overall score for the item may be determined based on the aggregated opinion scores of the sentences of the textual information. At block 814, a domain assigned to the at least one sentence of the textual information may be identified. For example, a word or words of the sentence may be assigned a certain domain based on domain data stored in the database 114. The sentence may be assigned a domain based upon the domain assigned to words within the sentence. (48) At block 816, the opinion score for the at least one sentence may be aggregated with the opinion scores calculated for the additional sentences that are assigned to substantially the same domain. At block 818, a domain score may be determined for a certain attribute of the item based on the aggregated opinion scores of the sentences of the textual information assigned to the domain. For example, a first user review for an item may include a sentence that is assigned the domain "ease of use". The first sentence may also receive a rating of 3 stars. A second user review for the item may also include a sentence assigned to the "ease of use" domain. This sentence may receive a rating of 1 star. As a result, the aggregated and average rating for the sentences assigned to the "ease of use" domain may be 2 stars. Thus, potential customers that are deciding whether to purchase the item may learn that the item received a rating of 2 stars with respect to the "ease of use" of the item.).
Regarding claim 5, Kashyap discloses:
further comprising averaging the value for each of the multiple of locations to determine a total score for the subject real estate property ((17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. (46) At block 802, at least one user review with textual information relating to an item may be collected. For example, the ratings module 112 may crawl one or more websites that host user reviews of items. At block 804, a part of speech tagging technique may be performed on at least one word within the textual information. For example, the technique may tag each verb, adjective, adverb, etc. in the textual information. At block 806, the textual information may be parsed into at least one sentence. At block 808, an opinion score for the at least one sentence of the textual information may be calculated. For example, the words in the at least one sentence may be assigned a rating based on ratings stored in the word sense database 114. The ratings for individual words may be aggregated to calculate a rating for the sentence. (47) At block 810, the opinion score for the at least one sentence may be aggregated with an opinion score calculated for additional sentences of the textual information. At block 812, an overall score for the item may be determined based on the aggregated opinion scores of the sentences of the textual information. At block 814, a domain assigned to the at least one sentence of the textual information may be identified. For example, a word or words of the sentence may be assigned a certain domain based on domain data stored in the database 114. The sentence may be assigned a domain based upon the domain assigned to words within the sentence. (48) At block 816, the opinion score for the at least one sentence may be aggregated with the opinion scores calculated for the additional sentences that are assigned to substantially the same domain. At block 818, a domain score may be determined for a certain attribute of the item based on the aggregated opinion scores of the sentences of the textual information assigned to the domain. For example, a first user review for an item may include a sentence that is assigned the domain "ease of use". The first sentence may also receive a rating of 3 stars. A second user review for the item may also include a sentence assigned to the "ease of use" domain. This sentence may receive a rating of 1 star. As a result, the aggregated and average rating for the sentences assigned to the "ease of use" domain may be 2 stars. Thus, potential customers that are deciding whether to purchase the item may learn that the item received a rating of 2 stars with respect to the "ease of use" of the item.).
Regarding claim 6, Kashyap discloses:
further comprising weighting the value for each of the multiple of locations of the subject real estate property ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. ).
Regarding claim 7, Kashyap discloses:
weighting the value for at least one of the multiple of locations of the subject real estate property to determine a total score for the subject real estate property ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. ).
Regarding claim 8, Kashyap discloses:
further comprising weighting the value for at least one of the multiple of locations of the subject real estate property in response to a user input to a handheld device operating a real estate feedback application ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars. (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. ).
Regarding claim 9, Kashyap discloses:
wherein the receiving the narrative feedback data is performed with a text input to a handheld device operating a real estate feedback application ( (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like.).
Regarding claim 15, Kashyap does not explicitly disclose:
wherein the ranking value is associated with a Likert scale.
However Brondstetter which is directed to measuring customer satisfaction about a product further teaches:
wherein the ranking value is associated with a Likert scale (34) In some embodiments, after the business receives the reviews, the business may then actuate resolution efficacy to resolve any issues with the consumer. The business may also communicate freely with the consumer to ensure that both parties are aware of the circumstances regarding the review. The full record of resolution activities and communications may involve calculations of the original and follow up review details, which may include an absolute or summary. In some embodiments, the summary may represent aggregation and averages, which may include, without limitation, Likert Score Average; Star Rating Comparison; Improvement? Yes/No selections; and Thumbs up/Thumbs down comparison. In some embodiments, the initial review may be compared with the follow up review to create comparative and empirical data that quantifies the ability of the business to resolve the consumer concerns. In some embodiments, the review utilizes statistical formulas and techniques to compare the initial review against the follow up review. (35) Those skilled in the art, in light of the present teachings, will recognize that one possible comparison method may include, without limitation, a Likert Score Average. The Likert Score Average utilizes an existing review score average and is based on delta between an original rating, and a follow up rating. The Likert score displays an average raw data in side by side comparison. For example, without limitation, 2 star original rating versus 4 star follow up rating may demonstrate, without limitation, percent improvement from original rating, ratio improvement from original rating, and textual opinion. The Likert Score Average may also be represented with an absolute rating. For example, without limitation, if the original rating was 1 star and the follow up rating improved to 10 stars, then an absolute improvement number would be 9.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the ranking value is associated with a Likert scale since such description of the ranking value represents just one possible comparison method between the data and corresponding values as disclosed in paragraph 35 and the combination is just a combination of well-known method and practices that yield to predictable results.
Regarding claim 21, Kashyap further discloses:
wherein the clarifying words are adjectives ((22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1.)
Regarding claim 22, Kashyap further discloses:
wherein the clarifying words are adjectives within a predetermined search distance from the location based words in the narrative feedback data ((22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1.)
The Examiner notices the use of non-functional descriptive material used to describe the clarifying words, however it is noted that the system is not positively reciting determining clarifying words within a predetermined search distance, therefore the language is used to simply describe rather than to perform a function.
Regarding claim 23, Kashyap further discloses:
wherein the clarifying words are adjectives within ten words forward and/or aft from the location based words in the narrative feedback data ((22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1.)
The Examiner notices the use of non-functional descriptive material used to describe the clarifying words, however it is noted that the system is not positively reciting determining clarifying words within a predetermined search distance, therefore the language is used to simply describe rather than to perform a function.
Regarding claim 23, Kashyap further discloses:
wherein the clarifying words may also be identified within a predetermined distance from the location word, and/or from a previous clarifying word by the semantic engine ((22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application. (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1.)


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US 8,949,243) in view of Brondstetter (US 10,580,010) and DONG (US Patent Publication 2014/0351079).

Regarding claim 12, Kashyap does not explicitly discloses:
wherein the converting the narrative feedback data comprises associating the clarifying word with the location word based on a predetermined distance.
However DONG which is similarly directed to a method of receiving feedback data for a product or commodity in order to provide recommendations to users, further teaches:
wherein the converting the narrative feedback data comprises associating the clarifying word with the location word based on a predetermined distance ([0075] To calculate feature sentiment the invention uses a version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi, and the corresponding review sentence Sj in review Rk, the invention determines whether there are any sentiment words in Sj. If there are not then this feature is labeled as neutral. Otherwise the invention identifies the sentiment word wmin which is closest to Fi. Next the invention identifies the part-of-speech (POS) tags for wmin, Fi and any words that occur between wmin and Fi. This POS sequence is an opinion pattern. For example, in the case of the bi-gram feature screen quality and the review sentence, " . . . this tablet has excellent screen quality . . . " then wmin is the word "excellent" which corresponds to an opinion pattern. After a complete pass over all features the invention computes the frequency of occurrence of all opinion patterns. A pattern is deemed to be valid if it occurs more than once. For valid patterns the invention assigns sentiment based on the sentiment of wmin and subject to whether Sj contains any negation terms within a 4-word-distance of wmin. If there are no such negation terms then the sentiment assigned to Fi in Sj is that of the sentiment word in the sentiment lexicon. Otherwise the sentiment is reversed. If an opinion pattern is deemed not to be valid (based on its frequency) then the invention assigns a neutral sentiment to each of its occurrences within the review set. [0140] For each feature (whether RF or AF in origin) we evaluate its sentiment based on the sentence containing the feature within a given review. We use a modified version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi and corresponding review sentence Sj from review Rk, we determine whether there are any sentiment words in Sj. If there are not, then this feature is marked as neutral from a sentiment perspective. If there are sentiment words then we identify the word wmin which has the minimum word-distance to Fi. Next we determine the part-of-speech (POS) tags for wmin, Fi and any words that occur between wmin and Fi. The POS sequence corresponds to an opinion pattern. For example, in the case of the bi-gram feature noise reduction and the review sentence, " . . . this camera has great noise reduction . . . " then wmin is the word "great" which corresponds to an opinion pattern. After a complete pass of all features over all reviews, we can compute the frequency of all opinion patterns that have been recorded. A pattern is deemed to be valid (from the perspective of our ability to assign sentiment) if it occurs more than the average number of times. For valid patterns we assign sentiment to Fi based on the sentiment of wmin and subject to whether Sj contains any negation terms within a 4-word-distance of wmin. If there are no such negation terms then the sentiment assigned to Fi in Sj is that of the sentiment word in the sentiment lexicon; otherwise this sentiment is reversed. If an opinion pattern is deemed not to be valid (based on its frequency), then we assign a neutral sentiment to each of its occurrences within the review set. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to associating the clarifying word with the location word based on a predetermined distance since such improvement in the system of Kashyap is just a combination of well-known prior art elements in the art of product review and recommendations that yield predictable results such as being able to determine the sentiment of the feedback as disclosed by DONG [0075, 0140].
Regarding claim 13, DONG further teaches:
wherein the predetermined distance is a predetermined number of words ([0075] To calculate feature sentiment the invention uses a version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi, and the corresponding review sentence Sj in review Rk, the invention determines whether there are any sentiment words in Sj. If there are not then this feature is labeled as neutral. Otherwise the invention identifies the sentiment word wmin which is closest to Fi. Next the invention identifies the part-of-speech (POS) tags for wmin, Fi and any words that occur between wmin and Fi. This POS sequence is an opinion pattern. For example, in the case of the bi-gram feature screen quality and the review sentence, " . . . this tablet has excellent screen quality . . . " then wmin is the word "excellent" which corresponds to an opinion pattern. After a complete pass over all features the invention computes the frequency of occurrence of all opinion patterns. A pattern is deemed to be valid if it occurs more than once. For valid patterns the invention assigns sentiment based on the sentiment of wmin and subject to whether Sj contains any negation terms within a 4-word-distance of wmin. If there are no such negation terms then the sentiment assigned to Fi in Sj is that of the sentiment word in the sentiment lexicon. Otherwise the sentiment is reversed. If an opinion pattern is deemed not to be valid (based on its frequency) then the invention assigns a neutral sentiment to each of its occurrences within the review set. [0140] For each feature (whether RF or AF in origin) we evaluate its sentiment based on the sentence containing the feature within a given review. We use a modified version of the opinion pattern mining technique for extracting opinions from unstructured product reviews. For a given feature Fi and corresponding review sentence Sj from review Rk, we determine whether there are any sentiment words in Sj. If there are not, then this feature is marked as neutral from a sentiment perspective. If there are sentiment words then we identify the word wmin which has the minimum word-distance to Fi. Next we determine the part-of-speech (POS) tags for wmin, Fi and any words that occur between wmin and Fi. The POS sequence corresponds to an opinion pattern. For example, in the case of the bi-gram feature noise reduction and the review sentence, " . . . this camera has great noise reduction . . . " then wmin is the word "great" which corresponds to an opinion pattern. After a complete pass of all features over all reviews, we can compute the frequency of all opinion patterns that have been recorded. A pattern is deemed to be valid (from the perspective of our ability to assign sentiment) if it occurs more than the average number of times. For valid patterns we assign sentiment to Fi based on the sentiment of wmin and subject to whether Sj contains any negation terms within a 4-word-distance of wmin. If there are no such negation terms then the sentiment assigned to Fi in Sj is that of the sentiment word in the sentiment lexicon; otherwise this sentiment is reversed. If an opinion pattern is deemed not to be valid (based on its frequency), then we assign a neutral sentiment to each of its occurrences within the review set. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to associating the clarifying word with the location word based on a predetermined distance since such improvement in the system of Kashyap is just a combination of well-known prior art elements in the art of product review and recommendations that yield predictable results such as being able to determine the sentiment of the feedback as disclosed by DONG [0075, 0140].

Claims 17-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US 8,949,243) in view of Brondstetter (US 10,580,010) further in view of Fisher (US 2011/0251876)
Regarding claim 17, Kashyap disclose: a real estate narrative feedback system ( abstract: At least one user review with textual information relating to the item is collected., (6) According to at least one embodiment, a computer-implemented method to determine a rating of an item is described. At least one user review with textual information relating to the item is collected. (17) While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like., (22) In one configuration, the rating server 108 may communicate with a word sense database 114. The database 114 may be separate from the rating server 108. Or, the database 114 may be stored within the server 108. In one example, the database 114 may include a list of words 116 and a list of feature descriptors 118. The list of words 116 may include words that are included in the textual information of a user review 104. For example, the list of words 116 may include verbs, adjectives, adverbs, etc. The list of feature descriptors 118 may include a combination of words. For example, the list 118 may include "great application", "easy to use", "beautiful graphics", and the like. The rating server 108 may access the information stored in the database 114 to determine the overall rating for the mobile application as well as a score for individual domains of the mobile application.), comprising:
a database of a multiple of clarifying words and an associated numeric value of each of the multiple of clarifying words ((30) In one configuration, the scoring module 406 may identify feature descriptors within the textual information across the collected user reviews. The identified feature descriptors may be assigned a score based on the frequency the descriptors appear in user reviews and the corresponding user rating for the review. For example, the module 406 may identify the feature descriptor "great application" in the textual information of a number of different user reviews for different applications. Each of these user reviews may also have a user rating of 4 or 5 stars., (31) The module 406 may determine that the descriptor "great application" is a positive sentiment describing the mobile applications. As a result, the module 406 may assign a high rating to the feature descriptor "great application". (32) The scoring module 406 may also identify individual verbs, adverbs, and adjectives across the collected user reviews for each mobile application. These words may be identified from the parts of speech tag that was previously tagged to each word. The module 406 may assign a score to these words in a manner similar to how a score was determined for feature descriptors. For example, the scoring module 406 may identify the adjective "difficult" across a number of user reviews for a number of different applications. Each of these user reviews may have a user rating of 1 or 2 stars. The module 406 may determine that the adjective "difficult" is a negative sentiment used to describe a mobile application. As a result, the module 406 may assign a low rating to the word "difficult". In one configuration, the ratings assigned by the scoring module 406 may be n a numerical scale between 0 and 1., (36) In one example, the identified feature descriptors and words may be stored in the word sense database 114 along with their respective scores and domain assignment (if any). FIG. 5 illustrates one example of a word sense database 114-a, which may be an example of the database 114 of FIG. 1. The database 114-a may include a list of words 116-a and a list of feature descriptors 118-a. The list of words 116-a may include one or more words 502. Each word 502 may be associated with a rating 506, and possibly a domain 504. For example, one of the words 502 may be "unstable" and the rating 506 may be a low rating. The domain 504 may be "performance" for this particular word. Another word 502 may be "easy" and the rating 506 may be a high rating. The domain 504 may be "ease of use" for this word. Similarly, the list of feature descriptors 118-a may include one or more identified feature descriptors 508, an assigned rating 506, and possibly an assigned domain 504, as described above. (40) The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like. (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (47) At block 810, the opinion score for the at least one sentence may be aggregated with an opinion score calculated for additional sentences of the textual information. At block 812, an overall score for the item may be determined based on the aggregated opinion scores of the sentences of the textual information. At block 814, a domain assigned to the at least one sentence of the textual information may be identified. For example, a word or words of the sentence may be assigned a certain domain based on domain data stored in the database 114. The sentence may be assigned a domain based upon the domain assigned to words within the sentence.); and
a semantic engine in communication with the speech to text engine and the database to convert the narrative feedback data into a numeric feedback value for the subject property from the numeric ranking value of the at least one location based word and the numeric ranking value of the at least one clarifying word (40) The preprocessed reviews may be tagged using a part of speech tagger, such as, but not limited to, the Stanford Maximum Entropy Part of Speech tagger. A tagged user review may be passed to the opinion engine 110, which may be a computation engine that breaks down the review into sentences, and words, and uses the word sense database 114 to compute a rating for each sentence in the review Conjunctions within a sentence may cause a single sentence to be split into two different sentences. Each individual sentence of the textual information may be input to the opinion engine 110. The opinion engine 110 may determine a score for each individual tagged word (e.g., verb, adjective, adverb, etc.) within the sentence. The engine 110 may also determine a score for any feature descriptors within the sentence. The scores may be determined by the opinion engine 110 comparing each word or feature descriptor to the words and feature descriptors stored in the word sense database 114. Once a match is found, the opinion engine 110 may assign a rating to each word and feature descriptor based on the corresponding rating stored in the database 114. The opinion engine 110 may aggregate the ratings for each of the words and feature descriptors included in the sentence and calculate an overall opinion score for the sentence. During this step, negators (not), enhancers (more, very, etc.), and diminishers (less, little) within a sentence may be identified to strengthen or weaken the opinion as required. The overall opinion score may be on the scale between 0 and 5. The overall opinion score of the sentence is used by the review score calculating module 602. The module 602 may include an overall score calculating module 604 that aggregates this score with the other overall opinion scores calculated for each sentence in the textual information of a particular user review. The overall score calculating module 604 may calculate an overall score for the user review based on the aggregated opinion scores for each sentence in the review. The opinion engine 110 may then calculate a score for the mobile application. The score may be the mean score from the opinions (i.e., scores) of individual reviews. (41) The review score calculating module 602 may also include a domain score calculating module 606 to calculate a score for a number of domains for a particular mobile application. For example, a sentence may be input to the opinion engine 110. The engine 110 may compare the words and feature descriptors in the sentence to words and feature descriptors in the word sense database 114. A score for the words and feature descriptors in the sentence may be assigned based on the stored scores in the database 114 for the words and descriptors. As previously mentioned, some of the words and feature descriptors may also be assigned a particular domain. For example, the sentence may include the feature descriptor "beautiful graphics". This descriptor may have been previously stored in the database 114 with a corresponding score and domain, as previously described. For example, the score may be 0.9 (on a scale between 0 and 1) and the domain may be "user experience". The opinion engine 110 may calculate an overall score for the sentence as it relates to the domain "user experience". In this example, the engine 110 may assign a score of 5 (on a scale between 1 and 5) for this sentence with respect to the domain "user experience". The domain score calculating module 606 may aggregate this sentence score with other sentence scores that relate to "user experience" from additional user reviews. The module 606 may determine a domain score for the domain "user experience" for this particular mobile application based on the aggregated scores. As a result, the rating module 112-a (executed by the opinion engine 110) may produce an overall score for a mobile application as well as a number of domain scores for various domains of the application. These various domains may include, but are not limited to, user experience, battery usage, ease of use, and the like. (56) Many other devices or subsystems (not shown) may be connected in a similar manner (e.g., document scanners, digital cameras and so on). Conversely, all of the devices shown in FIG. 10 need not be present to practice the present systems and methods. The devices and subsystems can be interconnected in different ways from that shown in FIG. 10. ).
Kashyap does not explicitly disclose:
a multitude of electronic key boxes;
an electronic key server in communication with the electronic key box, the electronic key server comprising a database that stores showing data associated with the multitude of electronic key boxes;
a buyer server in communication with the electronic key server;
a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores feedback from buyers; 
a listing recommendation server hosting an analytics software application that determines a set of comparable buyers from the buyers stored in the buyer storage system based on buyer data from a prospective buyer; 
a handheld device running a real estate narrative feedback application that comprises: 
a speech to text engine to receive narrative feedback data for a subject real estate property received by a microphone of a handheld device;
However Fisher, which is directed to an electronic lock box system that includes a central computer, which allows "listing agents" (if used in a real estate sales environment) to custom tailor a survey questionnaire that relates to features connected with the potential sale or lease of a property, and thereby garner feedback information from potential buyers (or lessees), or at least from "showing agents" that represent potential buyers/lessees.
Fisher further teaches:
a multitude of electronic key boxes ([0047] Referring now to FIG. 4, a first embodiment electronic lock box system, generally designated by the reference numeral 200, is depicted. The system 200 includes one or more electronic lock boxes 10, perhaps one or more secure memory cards (not shown on FIG. 4), portable computer devices 280, a central clearinghouse computer system 260 (also sometimes referred to herein as a "CCC"), and a wireless data communications system, represented by Internet.RTM. connections 269 and 282, and a mobile phone provider 281. The central clearinghouse computer 260 typically will include a database 262 which contains a repository of electronic lock box identification and attribute information, and also contains a repository of information about real estate agents. A computer 261 controls the database 262, and includes a processing circuit and a memory circuit (in addition to any bulk memory storage devices that contain the database 262). );
an electronic key server in communication with the electronic key box, the electronic key server comprising a database that stores showing data associated with the multitude of electronic key boxes ([0041] The various computer devices that can be interfaced to the central computer system 260 are sometimes referred to herein, as a group of such devices, as "user-controlled remote computer devices." These "user-controlled remote computer devices" explicitly include electronic keys, PDAs, Internet-capable cellular telephones, laptop computers and other types of portable memory computing devices, and also "regular" personal computers that are not truly "portable." [0047] Referring now to FIG. 4, a first embodiment electronic lock box system, generally designated by the reference numeral 200, is depicted. The system 200 includes one or more electronic lock boxes 10, perhaps one or more secure memory cards (not shown on FIG. 4), portable computer devices 280, a central clearinghouse computer system 260 (also sometimes referred to herein as a "CCC"), and a wireless data communications system, represented by Internet.RTM. connections 269 and 282, and a mobile phone provider 281. The central clearinghouse computer 260 typically will include a database 262 which contains a repository of electronic lock box identification and attribute information, and also contains a repository of information about real estate agents. A computer 261 controls the database 262, and includes a processing circuit and a memory circuit (in addition to any bulk memory storage devices that contain the database 262). ));
a buyer server in communication with the electronic key server (Figure 4 and [0073] Real estate agents today utilize several centralized computer systems for maintaining their business activities. The purpose of these systems is to provide timely market information relating to properties for sale in the area as well as administer lockbox access for property showings. Traditionally, one of the most important functions as a listing agent is to assist the home seller with properly pricing the property and getting the property sold in a reasonable period of time. As every home is different and the needs and desires of home buyers are quite diverse, it is very important to the listing agent to receive feedback from potential home buyers so that recommendations can be made to the home seller on improving the marketability of the home.);
a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores feedback from buyers ([0049] In general, electronic lock box access code information disclosed (e.g., displayed) by the portable computer device 280 is used by the user to gain access to the key compartment of the electronic lock box 10. The secure memory card 70 can also be used by a user to download access log data from the electronic lock box 10 (which has been stored in a memory device in the electronic lock box) for future processing by the user on an "office" computer (which could be virtually any type of PC-style personal computer or workstation). This office computer (not shown) would have an associated display monitor and keyboard, and typically would be placed in a REALTOR's office. [0050] The portable computer device 280 includes the capability to interface to a cradle that holds a cable connector that is used to connect the portable computer 280 to the office computer through a serial data cable. A PC smart card reader is typically used in high traffic locations, such as offices where frequent updating of the secure memory card 70 is necessary or desirable. The office computer is used to communicate with a central clearinghouse computer system 260 via the Internet, or other network, to manage the information flow between the portable computer device 280, secure memory card 70, and in some instances through the PC smart card reader. [0073] Real estate agents today utilize several centralized computer systems for maintaining their business activities. The purpose of these systems is to provide timely market information relating to properties for sale in the area as well as administer lockbox access for property showings. Traditionally, one of the most important functions as a listing agent is to assist the home seller with properly pricing the property and getting the property sold in a reasonable period of time. As every home is different and the needs and desires of home buyers are quite diverse, it is very important to the listing agent to receive feedback from potential home buyers so that recommendations can be made to the home seller on improving the marketability of the home. [0104] Referring now to FIG. 9, a flow chart is provided for a "Mutual Cooperation Routine," which begins at a step 600. A step 610 provides functions so that the CCC tracks feedback requests that have been received, and also tracks feedback that has been generated, per agent in the CCC system. In general, a "feedback request" message (also sometimes called an "information request message" herein) is sent by the CCC after a showing has occurred--this showing can be thought of as a "transaction" between an electronic lock box (e.g., 10 or 110) and an electronic key (e.g., 70 or 280). The feedback request message is sent from the CCC to the agent (or "user") who performed the showing at the lock box's remote property location, using his/her electronic key. In general, a "feedback generated" message (also sometimes called a "feedback response message" herein) occurs after the earlier feedback request message was received by the agent; the feedback generated message is sent by the agent to the CCC system. In this description, the term "electronic key" can encompass a secure memory card device (e.g., a "smart card").[0105] It should be noted that several technical details are involved with generating the feedback request message and the feedback generated message. For example, the identity of the exact agent who is accessing the particular electronic lock box needs to be known, and one way to accomplish this is to include certain identification information about that agent in a "unique transaction identifier" message that is sent to the CCC, using an electronic key of one form or another. If a secure memory card 70 is being used, then the agent's identifying information can be included (and already is included in lock box systems sold by SentriLock LLC); moreover, the time/date stamp information of the access event itself can be included in the unique transaction identifier message. In a SentriLock system, all of this information is formed into an encrypted diversified numeric value that cannot be easily decrypted. Furthermore, the secure memory card (or an electronic key) includes a serial number that could be included in the encrypted diversified information, if desired; and the electronic lock box itself may contain a serial number that can be sent to the secure memory card (or to an electronic key), and that serial number could be included in the encrypted diversified information, if desired. This "unique transaction identifier" message information is transferred to the CCC at an appropriate time, when the agent presents his/her secure memory card to the CCC system to have that secure memory card renewed; or if the lock box is at a property that uses the dwelling base station (see FIG. 5), then the information can be transferred to the CCC almost immediately. ); 
a listing recommendation server hosting an analytics software application that determines a set of comparable buyers from the buyers stored in the buyer storage system based on buyer data from a prospective buyer ([0073] Real estate agents today utilize several centralized computer systems for maintaining their business activities. The purpose of these systems is to provide timely market information relating to properties for sale in the area as well as administer lockbox access for property showings. Traditionally, one of the most important functions as a listing agent is to assist the home seller with properly pricing the property and getting the property sold in a reasonable period of time. As every home is different and the needs and desires of home buyers are quite diverse, it is very important to the listing agent to receive feedback from potential home buyers so that recommendations can be made to the home seller on improving the marketability of the home. [0074] In the technology disclosed herein, the listing agent can create a customized survey for a listing in the central computer that administers the lockbox system. During a showing, the showing agent's smart card or electronic key is flagged with the serial number of the lock box visited. These electronic keys are set to expire at regular intervals so that agents must initiate communication between the electronic key and the central computer system such that information can be exchanged with the electronic key, thereby causing it to be refreshed or renewed for an additional time period, as well as allowing the central computer to retrieve the showing access log information from the electronic key. This process is well documented in earlier U.S. patents. [0081] If choice [3] has been selected by the listing agent, then a step 433 is indicated, which will direct the logic flow to a step 443. In step 443, the CCC database will use certain features from this particular property to create a more specific questionnaire that appears to be at least somewhat customized. This can occur because the CCC database contains certain types of information about all properties that have been "listed" in this CCC system, including the property for this particular listing, and that information can be inspected, and certain features from that information can be gleaned to create a more specific questionnaire.); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teachings of Fisher since such modification is just a combination of prior art elements previously known in the real estate realm thereby providing the known benefits of providing an electronic lock box system with a central computer that includes a "bounty system" function so that a listing agent can determine if feedback from a showing agent was well-intentioned, and if so, to nominate this feedback to the central computer, which tracks the feedback for multiple showing agents in the system as disclosed by Fisher on paragraph [009].
Further Brondstetter,  which likewise relates to receiving reviewees from products.  Specifically receiving narrative reviews via a microphone further discloses:
a handheld device running a real estate narrative feedback application that comprises: 
a speech to text engine to receive narrative feedback data for a subject real estate property received by a microphone of a handheld device ( (33) Those skilled in the art, in light of the present teachings, will recognize that collecting the original reviews does not require technology, but technology may facilitate the collection of original reviews, analyze and calculate the original reviews, and distribute the results. In some embodiments, the original reviews may be collected through a live voice telephone survey, Interactive Voice Recording (IVR), and Short Code Messaging Service (SMS) response. The results of the surveys may be manually or automatically input into a database or database server., (36)  More generally, a “client” or “server” computing system or device may comprise any combination of hardware or software that can interact in the manners described, including (without limitation) desktop or other computers, database, database server notebooks, network devices, PDAs, tablets, mobile phones, electronic organizers, Internet appliances, television-based systems (e.g., game systems, set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication and computing capabilities. (37) Those skilled in the art, in light of the present teachings, will recognize that methods to initiate and collect the follow-up information and then to calculate the post concern resolution value may include, without limitation, email, Live Voice Phone Call, Short-Code Messaging Service (SMS), Interactive Voice Recording IVR, (40) FIG. 1 illustrates an exemplary flowchart that illustrates a process for the system and method for measuring concern resolution efficacy 100, in accordance with an embodiment of the present invention. In the present embodiment, the process begins with an initial step 102 where the business may set a threshold of concern standard for the business. The business may decide what acceptable consumer satisfaction and dissatisfaction rating is. Those skilled in the art, in light of the present teachings will recognize that a cost and return analysis factor plays into the business decision of what level of consumer satisfaction is not acceptable, and how many resources the company may spend on concern resolution efficacy. A second step 104 involves the consumer purchasing the product or service from the business. The business recording the purchase into a point of sale device occurs in step 106. Next, in step 108, requesting a review or rating of the product or service occurs by the business. In step 110, the consumer responds by completing a review through numerous possible media, including without limitation, email, telephone, and survey card. If the review is below the threshold set by the business in step 102, the next step 112 involves the business contacting the consumer to resolve the problem. Necessary steps may be employed by the business to address the consumer concern. Also, the business may elucidate terms and conditions of the transaction in issue to verify that there truly was a problem, and not merely a misunderstanding. In step 114, the business continues the concern resolution efficacy by appending comments to the original review. In step 116, the business receives feedback on the concern resolution efficacy efforts by requesting feedback from the consumer in the form of a follow up review. The consumer concedes to the request by completing the follow up review in step 118. The follow up review may be completed through numerous media, including without limitation, email, telephone, and survey card. In step 120, the completed follow up review is compared with the initial review and may be presented as a Rescore. ) 
Therefore, it would have been obvious to one of ordinary skill in the art to include a microphone of a handheld device as a mean of collecting data since one of ordinary skill in the art can recognize that such mean of collecting data is well-known in the art and improving the system such that it allows receiving data from a microphone of a handheld device would yield predictable results such as improving user interaction by facilitating input of data.
Regarding claim 18, Kashyap further discloses:
wherein at least one of the speech to text engine, the database, and the semantic engine, run on a handheld device (24) FIG. 3 is a block diagram illustrating one configuration of a rating module 112-a that may implement the present systems and methods. The module 112-a may be an example of the rating module 112 of FIG. 1. In one example, the rating module 112-a may include a word sense database creation module 302. The creation module 302 may create a database, such as the word sense database 114. The creation module 302 may further train the rating module 112-a to determine an overall rating for a mobile application as well as a rating for different domains of the application based on the data stored in the created database 114. (25) The rating module 112-a may also include a review scoring module 304. The module 304 may determine the overall and domain ratings for an application. In one configuration, the review scoring module 304 may be trained by the word sense database creation module 302. Details regarding the rating module 112-a will be described below. (26) FIG. 4 is a block diagram illustrating one example of a rating module 112-a, which may be an example of the rating module 112 of FIG. 1 or 3. The module 112-a may include a word sense database creation module 302-a that may be implemented to build the database 114. In one embodiment, the module 302-a may include a review collection module 402, a review preprocessing module 404, and a word sense scoring module 406. The review collection module 402 may communicate with a server hosting user reviews, such as the host server 102. The collection module 402 may retrieve reviews for a number of different mobile applications from websites that host such reviews. The collection module 402 may also collect user reviews via a search for reviews for a particular mobile application when a user enters the name of the mobile application. The collection module 402 may collect user reviews from online platforms that store such reviews, for example, but not limited to, Apple App Store, Google Marketplace, Amazon, and the like. (27) When the user reviews have been collected, the review preprocessing module 404 may perform certain actions on each review. For example, Hyper-Text Markup Language (HTML) tags may be removed from the textual information of each collected user review. Further, HTML codes that represent symbols may be decoded. For example, the HTML code "&#36" included in the textual information may be decoded by the preprocessing module 404 to the symbol "$". The module 404 may also perform a spell check for spelling errors within the textual information section of each user review. User reviews that include a certain number of spelling errors may be discarded by the rating module 112-a. In addition, user reviews that do not include textual information may also be discarded. ).
Regarding claim 19, Kashyap further discloses:
further comprising determining a total score for the subject real estate property ((17) The present systems and methods may combine text mining techniques, and domain knowledge pertaining to the item being reviewed, to rate such items. While the examples provided below relate to the rating of mobile applications, it is to be understood that the present systems and methods may be implemented to rate any type of item such as, but not limited to, products, services, events, locations, businesses, and the like. The ratings provided by the present system and methods may encompass various aspects of an application, such as, but not limited to, the security and privacy vulnerabilities, performance, resource usage, user experience, security, and ease of use. (20) The user reviews may be reviews for an item (e.g., product, service, event, concert, location, business, etc.). In one embodiment, the reviews 104 may be for a mobile application., (43) At block 702, at least one user review with textual information relating to an item may be collected. The item may be a product or service, such as, but not limited to, a mobile application, an event, a location, a business, etc. At block 704, a score for the at least one sentence of the textual information may be calculated. At block 706, an overall score for the item may be determined based on the calculated score for the at least one sentence of the textual information. (33) As previously described, the opinion of a word may be computed as a normalized weighted average of these frequencies, where the weights are assigned as user-assigned scores. For example, if the word "perfect" is found in 90% of the reviews with a score 5 that have been assigned by the users, and in 10% of the reviews with score 4, its normalized average opinion would be 0.98. A similar computation may be done for the feature descriptors (e.g., "worthless app"). The word sense database 114 may also associate the word and feature descriptors with the domain of a review in which a word is most likely to be used. For example, the phrase "battery hog" pertains to battery usage, while the phrase "crashes" pertains to performance. (46) At block 802, at least one user review with textual information relating to an item may be collected. For example, the ratings module 112 may crawl one or more websites that host user reviews of items. At block 804, a part of speech tagging technique may be performed on at least one word within the textual information. For example, the technique may tag each verb, adjective, adverb, etc. in the textual information. At block 806, the textual information may be parsed into at least one sentence. At block 808, an opinion score for the at least one sentence of the textual information may be calculated. For example, the words in the at least one sentence may be assigned a rating based on ratings stored in the word sense database 114. The ratings for individual words may be aggregated to calculate a rating for the sentence. (47) At block 810, the opinion score for the at least one sentence may be aggregated with an opinion score calculated for additional sentences of the textual information. At block 812, an overall score for the item may be determined based on the aggregated opinion scores of the sentences of the textual information. At block 814, a domain assigned to the at least one sentence of the textual information may be identified. For example, a word or words of the sentence may be assigned a certain domain based on domain data stored in the database 114. The sentence may be assigned a domain based upon the domain assigned to words within the sentence. (48) At block 816, the opinion score for the at least one sentence may be aggregated with the opinion scores calculated for the additional sentences that are assigned to substantially the same domain. At block 818, a domain score may be determined for a certain attribute of the item based on the aggregated opinion scores of the sentences of the textual information assigned to the domain. For example, a first user review for an item may include a sentence that is assigned the domain "ease of use". The first sentence may also receive a rating of 3 stars. A second user review for the item may also include a sentence assigned to the "ease of use" domain. This sentence may receive a rating of 1 star. As a result, the aggregated and average rating for the sentences assigned to the "ease of use" domain may be 2 stars. Thus, potential customers that are deciding whether to purchase the item may learn that the item received a rating of 2 stars with respect to the "ease of use" of the item.).
Regarding claim 20, 
Brondstetter further teaches:
wherein the associated value of each of the multiple of clarifying words is associated with a Likert scale ((34) In some embodiments, after the business receives the reviews, the business may then actuate resolution efficacy to resolve any issues with the consumer. The business may also communicate freely with the consumer to ensure that both parties are aware of the circumstances regarding the review. The full record of resolution activities and communications may involve calculations of the original and follow up review details, which may include an absolute or summary. In some embodiments, the summary may represent aggregation and averages, which may include, without limitation, Likert Score Average; Star Rating Comparison; Improvement? Yes/No selections; and Thumbs up/Thumbs down comparison. In some embodiments, the initial review may be compared with the follow up review to create comparative and empirical data that quantifies the ability of the business to resolve the consumer concerns. In some embodiments, the review utilizes statistical formulas and techniques to compare the initial review against the follow up review. (35) Those skilled in the art, in light of the present teachings, will recognize that one possible comparison method may include, without limitation, a Likert Score Average. The Likert Score Average utilizes an existing review score average and is based on delta between an original rating, and a follow up rating. The Likert score displays an average raw data in side by side comparison. For example, without limitation, 2 star original rating versus 4 star follow up rating may demonstrate, without limitation, percent improvement from original rating, ratio improvement from original rating, and textual opinion. The Likert Score Average may also be represented with an absolute rating. For example, without limitation, if the original rating was 1 star and the follow up rating improved to 10 stars, then an absolute improvement number would be 9.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the ranking value is associated with a Likert scale since such description of the ranking value represents just one possible comparison method between the data and corresponding values as disclosed in paragraph 35 and the combination is just a combination of well-known method and practices that yield to predictable results.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant argues that independent claim 1 recites numerous aspects of a practical application of the judicial exception identified in the last office action, Applicant further argues “the claimed system and method captures both logical and emotional views on the subject property that a user may “blurt out” are readily captured. This provides for an effective narrative feedback system that requires essentially no effort by the user.” However as clearly presented in the MPEP Limitations that are NOT indicative of an integration into a practical application include:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
In the instant application Claims 1, 3-9, 12-13, 16-24 are merely using the computer elements as tools to perform the abstract idea of gathering the data and determining the sentiment by applying instructions to perform the abstract idea.
Applicant’s arguments with respect to claim(s) 1, 3-11, 14 and 16 have been considered but are moot.  Based on the multiple 35 USC 112 second paragraph issues, the claims were interpreted as best understood.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689